In the United States Court of Federal Claims
                           OFFICE OF SPECIAL MASTERS


*********************
LISA N. BUTTON,           *                          No. 13-900V
              Petitioner, *                          Special Master Moran
                          *
v.                        *                          Filed: October 16, 2014
                          *
SECRETARY OF HEALTH       *                          Stipulation; Influenza (“flu”) vaccine;
AND HUMAN SERVICES,       *                          transverse myelitis (“TM”)
              Respondent. *
*********************

Diana L. Stadelnikas Sedar, Maglio, Christopher & Toale, Sarasota, FL, for
Petitioner;
Julia McInerny, United States Dep’t of Justice, Washington, DC, for Respondent.


                              UNPUBLISHED DECISION1

       On October 8, 2014, respondent filed a joint stipulation concerning the
petition for compensation filed by Lisa Button on November 12, 2013. In her
petition, Ms. Button alleged that the influenza (“flu”) vaccine, which is contained
in the Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a), and which she
received on September 24, 2011, caused her to suffer transverse myelitis (“TM”).
Petitioner further alleges that she experienced the residual effects of this condition
for more than six months. Petitioner represents that there has been no prior award
or settlement of a civil action for damages as a result of her condition.

       Respondent denies that the flu vaccine caused petitioner’s TM or any other
injury.



       1
         The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the party has 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
      Nevertheless, the parties agree to the joint stipulation, attached hereto as
“Appendix A.” The undersigned finds said stipulation reasonable and adopts it as
the decision of the Court in awarding damages, on the terms set forth therein.

        Damages awarded in that stipulation include:

        A lump sum of $120,000.00 in the form of a check payable to petitioner,
        Lisa Button. This amount represents compensation for all damages that
        would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 13-900V according to this decision
and the attached stipulation.2

        Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-
6353.

        IT IS SO ORDERED.

                                                     s/ Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




        2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.
                                                2
Case 1:13-vv-00900-UNJ Document 25 Filed 10/08/14 Page 1 of 4
Case 1:13-vv-00900-UNJ Document 25 Filed 10/08/14 Page 2 of 4
Case 1:13-vv-00900-UNJ Document 25 Filed 10/08/14 Page 3 of 4
Case 1:13-vv-00900-UNJ Document 25 Filed 10/08/14 Page 4 of 4